Exhibit 10.4

 

PRUDENTIAL FINANCIAL, INC.

EXECUTIVE CHANGE OF CONTROL SEVERANCE PROGRAM

 

ARTICLE I

PURPOSE AND OBJECTIVES

 

WHEREAS, Prudential Financial, Inc. (the “Company”) believes that, in the event
it is confronted with a situation that could result in a change in ownership or
control of the Company, continuity of management will be essential to its
ability to evaluate and respond to such a situation in the best interests of
shareholders;

 

WHEREAS, the Company also understands that any such situation will present
significant concerns for certain key management personnel at the Company and
designated senior officers of its subsidiaries or other affiliates with respect
to financial and job security;

 

WHEREAS, the Company wants to be proactive in assuring itself and its
subsidiaries and affiliates of the services of these critical individuals during
the period in which it is confronting such a situation, and in providing such
individuals with certain financial assurances to enable them to (i) perform
their responsibilities without undue distraction and (ii) exercise their
judgment without bias due to their personal circumstances;

 

WHEREAS, the Company wishes to provide these financial assurances in a uniform
and equitable manner without engaging in negotiations with individual
executives.

 

NOW, THEREFORE, this Prudential Financial, Inc. Executive Change of Control
Severance Program (the “Program”) has been established to provide such
assurances for those senior officers of the Company or designated senior
officers of its subsidiaries or affiliates

 

ARTICLE II

DEFINITIONS

 

Accrued Obligations. “Accrued Obligations” has the meaning set forth in Section
3.3(a)(iv).



--------------------------------------------------------------------------------

Annual Compensation. “Annual Compensation” shall mean the sum of (i) a
Participant’s annual Base Pay, and (ii) the higher of (A) the Participant’s
actual annual incentive compensation payment(s) with respect to services
performed in the calendar year prior to the Participant’s Year of Termination,
or (B) the average of the annual incentive compensation payments to the
Participant for the three most recent calendar years (or, if less, the number of
calendar years during which the Participant was employed by the Company or any
Prudential Affiliate) prior to the Participant’s Year of Termination; provided,
however, that in the case of a Participant whose annual compensation for
services consists in any material fashion of commissions and/or other forms of
compensation other than Base Pay and annual incentive pay, the Program Committee
shall determine the amount of such Participant’s Annual Compensation.

 

Base Pay. “Base Pay” means Base Pay as defined in Section 2704(b) of the
Prudential Retirement Plan, as of the Participant’s Date of Termination.

 

Board. “Board” shall mean the Board of Directors of the Company.

 

Cause. “Cause” means (i) an act or acts of dishonesty, fraud or gross misconduct
on a Participant’s part which result or are intended to result in material
damage to the Company’s business or reputation; (ii) the Participant’s having
been convicted of, or entered a plea of nolo contendere to, a crime that
constitutes a felony; (iii) the breach by the Participant of any written
covenant or agreement with the Company or any Subsidiary not to disclose or
misuse any information pertaining to, or misuse any property of, the Company or
any Subsidiary or not to compete or interfere with the Company or any Subsidiary
or (iv) the violation by the Participant of any material policy or rule of the
Company or any Subsidiary.

 

Change of Control. A “Change of Control” shall be deemed to have occurred if any
of the following events shall occur:

 

(i) any Person (as defined below) acquires “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined Voting Power
(as defined below) of the Company’s securities; or

 

(ii) within any 24-month period commencing prior to the consummation of a plan
of reorganization under which Prudential ceases to be a mutual life insurance
company, the persons who, at the beginning of such period, were the members of
the board of directors of Prudential

 

2



--------------------------------------------------------------------------------

(the “Incumbent Prudential Directors”) shall cease to constitute at least a
majority of the board of directors of Prudential or the board of directors of
any successor to Prudential; provided, however, that any director elected to the
board of directors of Prudential, or nominated for election to such board, by a
majority of the Incumbent Prudential Directors then still in office shall be
deemed to be an Incumbent Prudential Director for purposes of this subclause
(ii); or

 

(iii) within any 24-month period, if any, commencing on or after the
consummation of a plan of reorganization under which Prudential ceases to be a
mutual life insurance company, the members of the Board (the “Incumbent Company
Directors”) shall cease to constitute at least a majority of the Board or the
board of directors of any successor to the Company; provided, however, that any
director elected to the Board, or nominated for election to the Board, by a
majority of the Incumbent Company Directors then still in office shall be deemed
to be an Incumbent Company Director for purposes of this subclause (iii); or

 

(iv) upon the consummation of a merger, consolidation, share exchange, division,
sale or other disposition of all or substantially all of the assets of the
Company (a “Company Corporate Event”), immediately following the consummation of
which the stockholders of the Company, immediately prior to such Company
Corporate Event do not hold, directly or indirectly, a majority of the Voting
Power of

 

(x)    in the case of a merger or consolidation, the surviving or resulting
corporation,

 

(y)    in the case of a share exchange, the acquiring corporation or

 

  (z)   in the case of a division or a sale or other disposition of assets, each
surviving, resulting or acquiring corporation which, immediately following the
relevant Company Corporate Event, holds more than 25% of the consolidated assets
of the Company immediately prior to such Company Corporate Event, provided that
no Change of Control shall be deemed to have occurred with respect to any
Participant who is employed, immediately following such Company Corporate Event,
by any entity in which the policyholders or stockholders of the Company, as the
case may be, immediately prior to such Company Corporate Event hold, directly or
indirectly, a majority of the Voting Power; or

 

3



--------------------------------------------------------------------------------

(v) upon the consummation of a merger, consolidation, share exchange, division,
sale or other disposition of all or substantially all of the assets of
Prudential (a “Prudential Corporate Event”), and immediately following the
consummation of which the stockholders or policyholders of Prudential
immediately prior to such Prudential Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power of

 

  (x)   in the case of a merger or consolidation, the surviving or resulting
corporation,

 

  (y)   in the case of a share exchange, the acquiring corporation or

 

  (z)   in the case of a division or a sale or other disposition of assets, each
surviving, resulting or acquiring corporation which, immediately following the
relevant Prudential Corporate Event, holds more than 25% of the consolidated
assets of Prudential immediately prior to such Prudential Corporate Event,
provided that no Change of Control shall be deemed to have occurred with respect
to any Participant who is employed, immediately following such Prudential
Corporate Event, by any entity in which the policyholders or stockholders of
Prudential, as the case may be, immediately prior to such Prudential Corporate
Event hold, directly or indirectly, a majority of the Voting Power; or

 

  (vi)   any other event occurs which the Board declares to be a Change of
Control.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred merely as a result of (i) the conversion of Prudential from a mutual
life insurance company to a stock company a majority of whose shareholders
immediately following such conversion are either (x) persons who were
policyholders of Prudential immediately prior to such transaction or (y) the
Company or another corporation the shares of which are held primarily by the
persons described in subclause (x); (ii) Prudential becoming a direct or
indirect subsidiary of the Company whose shareholders are primarily persons who
were policyholders of Prudential immediately prior to such transaction or (iii)
an underwritten offering of the equity securities of the Company or any other
Parent where no Person (including any group (within the meaning of Rule 13d-5(b)
under the Exchange Act)) acquires more than 25% of the beneficial ownership
interests in such securities.

 

Code. “Code” means the Internal Revenue Code of 1986, as amended.

 

4



--------------------------------------------------------------------------------

Company. “Company” means Prudential Financial, Inc., a New Jersey corporation.

 

Company Corporate Event. “Company Corporate Event” shall have the meaning
ascribed thereto in the definition of Change of Control.

 

Company Stock Option Plan. “Company Stock Option Plan” means the Prudential
Financial, Inc. Stock Option Plan.

 

Date of Termination. “Date of Termination” means the date of receipt of a Notice
of Termination or, if later, the date of termination of a Participant’s
employment specified therein.

 

Employee. “Employee” means any individual who is compensated by the Company,
Prudential or a Prudential Affiliate for services actually rendered as a regular
full-time or regular part-time (but not a temporary) common law employee and
who, at the time of the designation by the Program Committee as a Participant,
has attained the level/title of a Vice President at level 80 or its equivalent
(formerly known as a Departmental Vice President) or above.

 

ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

End Date. “End Date” means (i) with respect to a Tier III Participant, the third
anniversary of the Date of Termination; (ii) with respect to Tier II
Participants, the second anniversary of the Date of Termination, and (iii) with
respect to Tier I Participants, the 18-month anniversary of the Date of
Termination.

 

Enhanced Severance Amount. “Enhanced Severance Amount” has the meaning set forth
in Section 3.3(a)(v).

 

Good Reason. “Good Reason” means the occurrence of any of the following, without
the express written consent of the Participant, after the occurrence of a Change
of Control:

 

(i) the assignment to the Participant of any duties inconsistent in any material
adverse respect with the Participant’s position, authority or responsibilities
as in effect immediately prior to a Change of Control, or

 

5



--------------------------------------------------------------------------------

any other material adverse change in such position, including titles, authority
or responsibilities;

 

(ii) any failure by the Company to continue to provide the Participant with Base
Pay, annual and long-term incentive compensation opportunities and other
material benefits (including, but not limited to, savings plans, defined benefit
plans, welfare benefit plans and perquisites) in each case at a level which is
at least equal to that in effect immediately prior to a Change of Control, but
shall not include any reduction in Base Pay, annual or long-term incentive
compensation opportunities that are part of an across-the-board reduction of the
base salaries or incentive compensation of employees who are similarly situated
with respect to the Participant;

 

(i) the Company’s requiring a Participant to be based at any office or location
more than 49 miles from that location at which he performed his services
immediately prior to the Change of Control, except for travel reasonably
required in the performance of a Participant’s responsibilities; or

 

(vii) any failure by the Company or Prudential to obtain the commitment of any
successor in interest or failure on the part of such successor in interest to
perform (A) the obligations to the Participant under this Program or (B) any
employee-related obligations assumed by the successor in interest in connection
with its acquisition of the Company or Prudential.

 

The occurrence of the events or conditions in clauses (i)-(iv) shall not
constitute Good Reason unless (x) the Participant provides written notice of the
action(s) or omission(s) deemed to constitute Good Reason in accordance with the
provisions hereof and (y) the Company or, if applicable, a Prudential Affiliate
fails to remedy such action(s) or omission(s) within 30 days after the receipt
of such written notice. In no event shall the mere occurrence of a Change of
Control, absent any further impact on a Participant, be deemed to constitute
Good Reason.

 

Group Welfare Benefit Plans. “Group Welfare Benefit Plans” has the meaning set
forth in Section 3.3(b).

 

Indemnification Documents. The “Indemnification Documents” shall mean the
indemnification provisions of the Articles of Incorporation and By-Laws of the
Company and/or such Prudential Affiliate to which the Participant provided
services, as in effect immediately prior to the Change of Control or, if more

 

6



--------------------------------------------------------------------------------

favorable to the Participant, immediately prior to any Potential Change of
Control related to such Change of Control.

 

Long-Term Incentives. “Long-Term Incentives” shall have the meaning set forth in
Section 3.3(a)(iii).

 

Noncompetition and Nonsolicitation Agreement. The “Noncompetition and
Nonsolicitation Agreement” shall have the meaning set forth in Section 3.3(a)(v)
and Exhibit A.

 

Notice of Termination. Any termination by the Company (and/or, where applicable,
a Prudential Affiliate), whether with or without Cause, or by the Participant
for Good Reason shall be communicated by Notice of Termination to the
Participant or the Company (or the applicable Prudential Affiliate), as the case
may be, (except that such notice may be waived by the party intended to receive
such notice). A “Notice of Termination” means a written notice given, in the
case of a termination for Cause, within 10 business days of the Company’s (or
the applicable Prudential Affiliate’s) having actual knowledge of the events
giving rise to such termination, and in the case of a termination for Good
Reason, within 30 days of the Participant’s having actual knowledge of the
events giving rise to such termination, and which (i) sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Participant’s employment, and (ii) if the termination date is other than the
date of receipt of such notice, specifies the Date of Termination (which date,
in the case of any termination for other than Good Reason, shall be not more
than 15 days after the giving of such notice). Notwithstanding any other
provision hereunder, in the case of a termination for Good Reason, the Date of
Termination shall be 30 days after the Notice of Termination, provided that a
Participant may not terminate his or her employment for Good Reason if the
Company (or the applicable Prudential Affiliate) cures the cause for such
termination within 30 days of receiving the Notice of Termination. The failure
by the Participant to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of the Participant hereunder or preclude the Participant from asserting
such fact or circumstance in enforcing his rights hereunder. A Notice of
Termination shall be given in writing and delivered by first class mail, return
receipt requested (or other form of delivery which requires signature for
delivery), addressed to the Company’s headquarters, if the notice is to the
Company (or the applicable Prudential Affiliate), or to the address of the
Participant on the Company’s (or the applicable Prudential Affiliate’s) records,
if addressed to the Participant.

 

 

7



--------------------------------------------------------------------------------

Parent. “Parent” means any corporation, partnership, limited liability company,
business trust or other entity which owns, directly or indirectly, more than 50%
of the Voting Power in the Company or Prudential.

 

Parent Subsidiary. “Parent Subsidiary” means any corporation, partnership,
limited liability company, business trust or other entity (other than the
Company or any Subsidiary) in which any Parent owns, directly or indirectly,
more than 50% of the Voting Power in such entity.

 

Participant. “Participant” means any Employee who (x) at or after the date of a
Potential Change of Control, is employed by the Company or any Prudential
Affiliate and (y) has either (I) been designated in writing by the Program
Committee, in its discretion, as eligible to participate in the Program as a
Tier I Participant, or (II) been designated in writing by the Program Committee
(or its delegee, the Chief Executive Officer of the Company), in its discretion,
as eligible to participate in the Program as a Tier II or Tier III Participant.

 

Person. A “Person” means any person (within the meaning of Section 3(a)(9) of
the Exchange Act, including any group (within the meaning of Rule 13d-5(b) under
the Exchange Act)), but excluding any of the Company, any Prudential Affiliate
or any employee benefit plan sponsored or maintained by the Company or any
Prudential Affiliate.

 

Potential Change of Control. A “Potential Change of Control” shall be deemed to
have occurred if any of the following events shall have occurred:

 

(i) a Person commences a tender offer (with adequate financing) for securities
representing at least 10% of the Voting Power of the Company’s securities;

 

(i) the Company or Prudential enters into an agreement the consummation of which
would constitute a Change of Control;

 

(viii) at a time at which the Company is subject to the proxy disclosure rules
of Section 14 of the Exchange Act, proxies for the election of directors of the
Company or Prudential are solicited by anyone other than Prudential or the
Company; or

 

(ix) any other event occurs which is deemed to be a Potential Change of Control
by the Board.

 

Program. “Program” means the Prudential Financial, Inc. Executive Change of
Control Severance Program.

 

8



--------------------------------------------------------------------------------

Program Committee. The “Program Committee” means a committee comprised of the
persons who, prior to or at the time of a Potential Change of Control or an
actual Change of Control, are serving as the members of the Compensation
Committee of the Company’s Board. Following the occurrence of a Potential Change
of Control or Change of Control, the Company shall not have the right to change
the individuals who serve on the committee acting as the Program Committee. Any
vacancies on such Committee following the occurrence of a Change of Control
shall be filled, if at all, by a vote of at least 75% of the individuals then
still serving as members of the Program Committee.

 

Pro-Rated Annual Incentives. “Pro-Rated Annual Incentives” shall have the
meaning set forth in Section 3.3(a)(ii).

 

Prudential. “Prudential” means The Prudential Insurance Company of America, a
New Jersey insurance company, or any successor.

 

Prudential Affiliate. A “Prudential Affiliate” means any Parent, Subsidiary or
Parent Subsidiary.

 

Prudential Deferred Compensation Plans. “Prudential Deferred Compensation Plans”
mean (a) the Prudential Consolidated Deferred Compensation Plan, (b) the
Prudential Deferred Compensation Plan, and (c) any other deferred compensation
plan sponsored by the Company or any Prudential Affiliate that is unfunded and
is maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees.

 

Prudential Corporate Event. “Prudential Corporate Event” shall have the meaning
ascribed thereto in the definition of Change of Control.

 

Prudential Retirement Plan. “Prudential Retirement Plan” means The Prudential
Retirement Plan Document, a component of The Prudential Merged Retirement Plan,
as amended, (and, if appropriate for a particular Participant, the Prudential
Securities Incorporated Cash Balance Pension Plan Document, a component of The
Prudential Merged Retirement Plan).

 

Prudential Supplemental Retirement Plan. For purposes of this Program, the term
“Prudential Supplemental Retirement Plan” includes (a) The Prudential
Supplemental Retirement Plan (the nonqualified retirement plan sponsored by
Prudential that is intended to provide benefits to eligible participants in
excess of the benefits that might be provided to participants of the Prudential
Retirement Plan due to the limitations of Section 401(a) of the Code), and (b)
The Prudential Executive Supplemental Retirement Plan (the nonqualified
retirement plan

 

9



--------------------------------------------------------------------------------

sponsored by Prudential that is intended to provide eligible participants with
supplemental retirement benefits in accordance with the requirements of New
Jersey Statute Section 17B:18-52).

 

Separation Agreement and General Release. “Separation Agreement and General
Release” means a written document that includes, but is not limited to, a
release of rights and claims from a Participant in a form that is satisfactory
to, and approved by, the Program Committee.

 

Severance Amount. “Severance Amount” has the meaning set forth in Section
3.3(a)(v).

 

Subsidiary. “Subsidiary” means any corporation, partnership, limited liability
company, business trust or other entity in which the Company owns, directly or
indirectly, more than 50% of the Voting Power in such entity.

 

Voting Power. A specified percentage of “Voting Power” of a company means such
number of the Voting Securities as shall enable the holders thereof to cast such
percentage of all the votes which could be cast in an annual election of
directors.

 

Voting Securities. “Voting Securities” means all securities of a company
entitling the holders thereof to vote in an annual election of directors.

 

Year of Termination. “Year of Termination” means the calendar year during which
the Participant’s employment with the Company or any Prudential Affiliate is
terminated.

 

 

ARTICLE III

BENEFITS PAYABLE

 

3.1 Death; Disability or Retirement. If a Participant’s employment with the
Company, Prudential and/or any Prudential Affiliate is terminated by reason of
the Participant’s death, voluntary retirement or termination of employment as a
result of the Participant’s inability to perform the basic requirements of his
or her position due to physical or mental incapacity and after the Participant’s
short-term disability benefits have expired under the terms of The Prudential
Welfare Benefits Plan, no benefits will be payable under this Program.

 

3.2 Cause and Voluntary Termination. If a Participant’s employment with the
Company, Prudential and/or any Prudential Affiliate is terminated for Cause or
is voluntarily terminated by the Participant (other than on account of Good
Reason), no benefits will be payable under this Program.

 

10



--------------------------------------------------------------------------------

3.3 Termination by the Company other than for Cause. If, during the two-year
period following a Change of Control, a Participant’s employment is terminated
by the Company, Prudential and/or any Prudential Affiliate other than for Cause,
the Company shall provide (or the Company or Prudential shall cause a Prudential
Affiliate to provide) the Participant with the following compensation and
benefits:

 

(a) Severance and Other Termination Payments. The Participant shall be entitled
to receive the following upon the execution of a Separation Agreement and
General Release (and the expiration of any applicable revocation period):

 

(i) the Participant’s full Base Pay through the Date of Termination;

 

(ii) an amount (the “Pro-Rated Annual Incentive”) equal to the target annual
incentive compensation opportunity applicable to the Participant for the fiscal
year in which the Date of Termination occurs (or, if there is no target
opportunity stated for such year, an amount equal to the average of the annual
incentive compensation payments made to the Participant for the three calendar
years (or, if less, the number of calendar years during which the Participant
was employed by the Company or any Prudential Affiliate) ended immediately prior
to the Participant’s Year of Termination), multiplied by a fraction, the
numerator of which is the number of completed months in such fiscal year which
have elapsed on or before (and including) the Date of Termination and the
denominator of which is 12;

 

(iii) an aggregate amount (the “Long Term Incentives”) equal to the sum of the
target long-term incentive opportunities (excluding stock options) applicable to
the Participant in respect of each performance cycle then in progress (i.e.,
each performance cycle which includes as part of the performance period the Year
of Termination) or, if there is no target long-term incentive opportunity stated
for any such performance period, an amount equal to the average of the long-term
incentive compensation payments made to the Participant in respect of the same
or a predecessor plan or program for the performance periods ended in any of
three calendar years (or, if the Participant received incentive compensation
payments in less than three prior calendar years, the number of calendar years
in which the Participant received such payments) ended immediately prior to the
Participant’s Date of Termination, in each case determined as though 100% of any
applicable performance objectives had been achieved;

 

11



--------------------------------------------------------------------------------

(iv) any vested amounts or benefits owing to the Participant under any otherwise
applicable employee benefit plans and programs, both qualified and nonqualified,
and not yet paid and any accrued vacation pay not yet paid by the Company (the
“Accrued Obligations”);

 

(v) a severance payment (the “Severance Amount”) equal to:

 

Tier I Participants: 2.0 times Annual Compensation;

 

Tier II Participants: 1.25 times Annual Compensation;

 

Tier III Participants: 1.0 times Annual Compensation;

 

provided that the Severance Amount shall be increased (the “Enhanced Severance
Amount”) to the greater applicable amount reflected in the following table if,
within 10 business days of his Date of Termination, a Participant executes the
Noncompetition and Nonsolicitation Agreement attached hereto as Exhibit A:

 

Tier I Participants: 3.0 times Annual Compensation;

 

Tier II Participants: 2.0 times Annual Compensation;

 

Tier III Participants: 1.5 times Annual Compensation.

 

The Base Pay and Severance Amount or Enhanced Severance Amount shall be paid in
cash in a single lump sum as soon as practicable, but in no event more than 30
days (or at such earlier date required by law) following the later of (a) the
Date of Termination or (b) the expiration of any revocation period after
Participant’s execution of a Separation Agreement and General Release. The
Pro-Rated Annual Incentive and Pro-Rated Long Term Incentives shall each be paid
in cash as soon as practicable after the amount of each such payment (or any
portion thereof) can be determined. Accrued Obligations shall be paid in
accordance with the terms of the applicable plan, program or arrangement.

 

(b) Continuation of Benefits. After the Date of Termination, the Participant
(and, to the extent applicable, his or her dependents) shall be entitled to
continue participation in all of the group health and group life employee
benefit plans of the Company or any Prudential Affiliate in which he or she
participated (the “Group Welfare Benefit Plans”) during the Participant’s (or if
applicable, his or her dependents’) applicable coverage period under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, to the
degree such participation

 

12



--------------------------------------------------------------------------------

is permitted under the terms of the applicable plan, program or policy and in
accordance with the requirements of the Code, ERISA or otherwise applicable law.
To the extent any such benefits cannot be provided under the terms of the
applicable plan, policy or program and in accordance with the requirements of
the Code, ERISA or otherwise applicable law, the Company or the appropriate
Prudential Affiliate shall provide a comparable benefit under another plan or
from such entity’s general assets. The Participant’s participation in the Group
Welfare Benefit Plans will be on the same terms and conditions (including,
without limitation, any condition that the Participant make contributions toward
the cost of such coverage on the same terms and conditions generally applicable
to similarly situated employees) that would have applied had the Participant
continued to be employed by the Company or a Prudential Affiliate through the
End Date. Notwithstanding the foregoing sentence, the Company or the appropriate
Prudential Affiliate shall be required to pay the excess of the cost of the
medical coverage and life insurance provided to the Participant (and to the
extent applicable, the Participant’s dependents) hereunder over the cost that
the Participant (or his dependents) would have paid for such coverage if the
Participant had remained employed. If any of the benefits provided hereunder to
the Participant and/or his dependents are treated as taxable to the recipient
under federal, state or local tax laws and would not have been so taxable if the
Participant were then still an employee, the Participant shall be paid a cash
amount equal to such taxes plus an additional amount equal to any taxes
applicable to any such additional payments made hereunder, such that the net
effect to the recipient is the same as would have resulted had the amounts paid
or benefits provided been non-taxable.

 

(c) Stock Options. Any grant of stock options held by the Participant at the
Date of Termination with respect to the Company under the Company Stock Option
Plan shall be, by their terms, immediately exercisable as of such date and shall
remain exercisable until the first anniversary of such date.

 

(d) Enhanced Retirement Benefits. The Participant shall also receive a cash lump
sum payment, as additional severance, equal to the excess of:

 

(i) the hypothetical present value of the defined benefit retirement benefits
that would have been accrued by the Participant under the Prudential Retirement
Plan, the Prudential Supplemental Retirement Plan, and any additional defined
benefit retirement plan(s) sponsored or maintained by the Company or a
Prudential Affiliate in which the Participant is a participant, taking into
account the following service, age and compensation factors:

 

13



--------------------------------------------------------------------------------

(A)  Service: The hypothetical benefit to be calculated will include the
following additional amount of deemed service for the Participant:

 

I) three additional years of service, in the case of a Tier I Participant who
receives an Enhanced Severance Amount,

 

II) two additional years of service, in the case of a Tier I Participant who
does not receive an Enhanced Severance Amount or a Tier II Participant who
receives an Enhanced Severance Amount,

 

III) one and one half additional years of service, in the case of a Tier III
Participant who receives an Enhanced Severance Amount,

 

IV) one and one quarter additional years of service, in the case of a Tier II
Participant who does not receive an Enhanced Severance Amount, or

 

V) one additional year of service, in the case of a Tier III Participant who
does not receive an Enhanced Severance Amount; and

 



(B)  Age: The Participant had attained the age he or she would have attained had
he remained employed through the period of additional service credited to the
Participant under subclause (A)(I).

 

(C)  Compensation: Where compensation is a relevant factor, the Participant’s
Severance Amount shall be deemed to have been paid ratably over the period of
additional service credited above and treated as “compensation” taken into
account for purposes of determining the accrued retirement benefits, over

 

(ii)  the actual present value of the defined benefit retirement benefits
actually accrued by such Participant under the Prudential Retirement Plan, the
Prudential Supplemental Retirement Plan, and any additional defined benefit
retirement plan(s) sponsored or maintained by

 

14



--------------------------------------------------------------------------------

the Company or a Prudential Affiliate in which the Participant is a participant
as of the Date of Termination.

 

The determination of the present value of a Participant’s retirement benefits
under this provision shall be made by the actuary serving, immediately prior to
the Change of Control, as the actuary of the Prudential Retirement Plan, using
the actuarial assumptions in use under such plan immediately prior to the Change
of Control.

 

(e)  Nonqualified Deferred Compensation Plans. In accordance with the provisions
of the Prudential Deferred Compensation Plans, the Participant is at all times
fully vested in his or her accrued benefit under such Plans, and payments from
such Plans to the Participant shall be made either at the earlier of either (i)
as set forth in accordance with such Plans’ terms or (ii) as of the
Participant’s termination following a Change of Control.

 

(f)  Indemnification. The Company and each Prudential Affiliate for whom the
Participant performed services as a director, officer or employee shall
indemnify the Participant, to the maximum extent permitted under the
Indemnification Documents.

 

3.4  Termination by the Participant for Good Reason. If, after a Change of
Control and prior to the second anniversary of such Change of Control, the
Participant terminates his employment for Good Reason, the Company or the
appropriate Prudential Affiliate shall provide to the Participant the same
amounts and benefits as would be payable to the Participant if such termination
were a termination by the Company or such Prudential Affiliate without Cause.

 

3.5  Termination of Employment by the Company Following a Potential Change of
Control. If the Company and each Prudential Affiliate terminates a Participant’s
employment other than for Cause after the occurrence of a Potential Change of
Control, and within two years after such Potential Change of Control a Change of
Control actually occurs, such Participant shall be treated, solely for purposes
of this Program, to have continued in employment until the occurrence of the
Change of Control and to have been terminated thereafter by the Company and such
Prudential Affiliate, without Cause, in which case he or she shall be entitled
to the benefits described in Section 3(c) above, reduced by the amount of any
other severance benefits previously provided to him in connection with such
termination (other than any such benefits payable pursuant to the terms of a
plan which is intended to meet the requirements of Section 401(a) of the Code).

 

15



--------------------------------------------------------------------------------

 

3.6 Discharge of the Company’s Obligations. Except as expressly provided herein,
the amounts payable to a Participant pursuant to this Program (whether or not
reduced as provided below) shall be conditioned upon the Participant’s executing
an Separation Agreement and General Release, in substantially the form attached
hereto as Exhibit B, in favor of the Company and each Prudential Affiliate and
certain other parties designated therein of any claims the Participant may have
in respect of his employment by any of the Company or any Prudential Affiliate.
Any payment under this Program shall be null and void upon a Participant’s
failure to sign, or subsequent revocation of, such Separation Agreement and
General Release. Any breach by a Participant of an Separation Agreement and
General Release upon which any payment under this Program has been conditioned
shall give the Company the right to terminate any payment otherwise due and/or
to the return of such amounts payable under this Program, in addition to any
other remedy the Company may have. Notwithstanding the foregoing, nothing in
this Program shall be construed to

 

(a) affect, limit or modify in any way or release any claim the Participant may
have with respect to any amounts payable pursuant to this Program or any vested
amounts or benefits owing to the Participant under any otherwise applicable
employee benefit plans and programs maintained or contributed by any of the
Company or any Prudential Affiliate (except that this Program will supersede any
otherwise applicable severance policy), including any compensation previously
deferred by the Participant (together with any accrued earnings thereon) and not
yet paid and any accrued vacation pay not yet paid, or

 

(b) release the Company or any Prudential Affiliate from its commitment to
indemnify the Participant and hold the Participant harmless from and against any
claim, loss or cause of action arising from or out of the Participant’s
performance as an officer, director or employee of the Company or any such
Prudential Affiliate or in any other capacity, including any fiduciary capacity,
in which the Participant served at the request of the Company or any Prudential
Affiliate to the maximum extent permitted by the Indemnification Documents.

 

Except as otherwise expressly provided herein, the obligation of the Company or
any Prudential Affiliate to make the payments provided for in this Program shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company or
any such Prudential Affiliate may have against the Participant or others whether
by reason of the subsequent employment of a Participant or otherwise.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

LIMIT ON PAYMENTS BY THE COMPANY.

 

4.1 Application of this Article IV. In the event that any amount or benefit paid
or distributed to the Participant pursuant to this Program, taken together with
any amounts or benefits otherwise paid or distributed to the Participant by the
Company or any Prudential Affiliate (the “Covered Payments”), would be an
“excess parachute payment” as defined in Section 280G of the Code and would
thereby subject the Participant to the tax (the “Excise Tax”) imposed under
Section 4999 of the Code (or any similar tax that may hereafter be imposed), the
provisions of this Article IV shall apply to determine the amounts payable to
the Participant pursuant to this Program.

 

4.2 Calculation of Benefits. Immediately following delivery of any Notice of
Termination, the Company shall notify the Participant of the aggregate present
value of all termination benefits to which the Participant would be entitled
under this Program and any other plan, program or arrangement as of the
projected Date of Termination, together with the projected maximum payments,
determined as of such projected Date of Termination that could be paid without
the Participant being subject to the Excise Tax.

 

4.3 Imposition of Payment Cap. If (a) the aggregate value of all compensation
payments or benefits to be paid or provided to the Participant under this
Program and any other plan, agreement or arrangement with the Company or a
Prudential Affiliate exceeds the amount which can be paid to the Participant
without the Participant incurring an Excise Tax and (b) the Participant would
receive a greater net after-tax amount (taking into account all applicable taxes
payable by the Participant, including any Excise Tax) by applying the limitation
contained in this Section 4.3, then the amounts payable to the Participant under
this Program shall be reduced (but not below zero) to the maximum amount which
may be paid hereunder without the Participant becoming subject to such an Excise
Tax (such reduced payments to be referred to as the “Payment Cap”). In the event
that Participant receives reduced payments and benefits hereunder, the
Participant shall have the right to designate which of the payments and benefits
otherwise provided for in this Agreement that he will receive in connection with
the application of the Payment Cap.

 

4.4 Application of Section 280G. For purposes of determining whether any of the
Covered Payments will be subject to the Excise Tax and the amount of such Excise
Tax,

 

(a) such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code)

 

17



--------------------------------------------------------------------------------

shall be treated as subject to the Excise Tax, unless, and except to the extent
that, in the good faith judgment of the Company’s independent certified public
accountants or tax counsel selected by such accountants (the “Accountants”),
relying on the best authority available at the time of such determination
(including, but not limited to, any proposed Treasury regulations upon which
taxpayers may rely), that the Company or any otherwise applicable Prudential
Affiliate has a reasonable basis to conclude that such Covered Payments (in
whole or in part) either do not constitute “parachute payments” or represent
reasonable compensation for personal services actually rendered (within the
meaning of Section 280G(b)(4)(B) of the Code) in excess of the “base amount,” or
such “parachute payments” are otherwise not subject to such Excise Tax,

 

(b) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of Section
280G of the Code, and

 

(c) in the case of a Participant who receives an Enhanced Severance Amount, the
excess of the Enhanced Severance Amount payable to the Participant over the
Severance Amount that would have been payable to such Participant if he did not
qualify for such Enhanced Severance Amount shall be treated as reasonable
compensation for refraining from performing services after the Change of Control
and Participant’s Date of Termination, and shall therefore not be treated as a
“parachute payment” for purposes of Section 280G of the Code.

 

4.5 Applicable Tax Rates. For purposes of determining whether the Participant
would receive a greater net after-tax benefit were the amounts payable under
this Program reduced in accordance with Section 4.3, the Participant shall be
deemed to pay:

 

(a) Federal income taxes at the highest applicable marginal rate of Federal
income taxation under the Code for the calendar year in which the first amounts
are to be paid hereunder, and

 

(b) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for such calendar year, net of the maximum reduction
in Federal incomes taxes which could be obtained from the deduction of such
state or local taxes if paid in such year;

 

provided, however, that the Participant may request that such determination be
made based on his individual tax circumstances, which shall govern such
determination so long as the Participant provides to the Accountants such
information and documents as the Accountants shall reasonably request to
determine such individual circumstances.

 

18



--------------------------------------------------------------------------------

4.6 Adjustments in Respect of the Payment Cap. If the Participant receives
reduced payments and benefits under this Article IV (or this Article IV is
determined not to be applicable to the Participant because the Accountants
conclude that the Participant is not subject to any Excise Tax) and it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding (a “Final Determination”) that, notwithstanding the good
faith of the parties in applying the terms of this Program, the aggregate
“parachute payments” within the meaning of Section 280G of the Code paid to the
Participant or for his benefit are in an amount that would result in the
Participant being subject an Excise Tax and the Participant would still be
subject to the Payment Cap under the provisions of Section 4.3, then the amount
equal to such excess parachute payments shall be deemed for all purposes to be a
loan to the Participant made on the date of receipt of such excess payments,
which the Participant shall have an obligation to repay to the entity making
such payment on demand, together with interest on such amount at the applicable
Federal rate (as defined in Section 1274(d) of the Code) from the date of the
payment hereunder to the date of repayment by the Participant. If this Article
IV is not applied to reduce the Participant’s entitlements under this Program
because the Accountants determine that the Participant would not receive a
greater net after-tax benefit by applying this Section 4 and it is established
pursuant to a Final Determination that, notwithstanding the good faith of the
parties in applying the terms of this Agreement, the Participant would have
received a greater net after-tax benefit by subjecting his payments and benefits
hereunder to the Payment Cap, then the aggregate “parachute payments” paid to
the Participant or for his benefit in excess of the Payment Cap shall be deemed
for all purposes a loan to the Participant made on the date of receipt of such
excess payments, which the Participant shall have an obligation to repay to the
Company on demand, together with interest on such amount at the applicable
Federal rate (as defined in Section 1274(d) of the Code) from the date of the
payment hereunder to the date of repayment by the Participant. If the
Participant receives reduced payments and benefits by reason of this Section 4
and it is established pursuant to a Final Determination that the Participant
could have received a greater amount without exceeding the Payment Cap, then the
Company or the appropriate Prudential Affiliate shall promptly thereafter pay
the Participant the aggregate additional amount which could have been paid
without exceeding the Payment Cap, together with interest on such amount at the
applicable Federal rate (as defined in Section 1274(d) of the Code) from the
original payment due date to the date of actual payment.

 

 

ARTICLE V

DISPUTES

 

Any dispute or controversy arising under or in connection with this Program
shall be resolved by binding arbitration. The arbitration shall be held in the
city of Newark, New Jersey (or such other location as the parties shall mutually
agree to in writing) and shall be conducted in accordance with the Expedited
Employment Arbitration Rules of

 

19



--------------------------------------------------------------------------------

the American Arbitration Association then in effect at the time of the
arbitration (or such other rules as the parties may agree to in writing), and
otherwise in accordance with principles which would be applied by a court of law
or equity. The arbitrator shall be acceptable to both the Company and the
Participant. If the parties cannot agree on an acceptable arbitrator, the
dispute shall be heard by a panel of three arbitrators, one appointed by each of
the parties and the third appointed by the other two arbitrators. If a
Participant asserts any claim as to his or her eligibility for benefits under
this Program, the Participant’s employer shall pay the Participant’s legal
expenses (or cause such expenses to be paid) including, without limitation, his
or her reasonable attorney’s fees, on a quarterly basis, upon presentation of
proof of such expenses in a form acceptable to the Company, provided that the
Participant shall reimburse such amounts, plus simple interest thereon at the
90-day United States Treasury Bill rate as in effect from time to time,
compounded annually, if the Participant does not prevail as to at least one
material issue presented to the arbitrator(s).

 

 

ARTICLE VI

GENERAL INFORMATION

 

6.1 Administration. The Program is sponsored solely by the Company, and will be
payable from the general assets of the Company and, as applicable, a Prudential
Affiliate. The Program will be administered by the Program Committee. The
Program Committee shall have full and complete authority to interpret this
Program, and to make all determinations hereunder relating to the participation
and eligibility of eligible employees for benefits, including, but not limited
to, making determinations as to eligibility for benefits or to participate in
the Program, the amount of benefits payable, the time at which benefits cease to
be payable, and other comparable issues. The determinations made by the Program
Committee shall be final binding and conclusive on all persons affected thereby,
including, but not limited to, each Participant, the Company and each Prudential
Affiliate. The Company and/or the Program Committee, as the case may be, shall
maintain such procedures and records as each deems necessary or appropriate.
Each Participant shall receive a copy of the Program, and written confirmation
of his or her participation thereunder.

 

6.2 Program Amendment Or Termination. This Program may be amended or terminated
at any time by the Board, subject to the following limitations. Any amendment or
termination that adversely affects Participants shall not be given any effect
until the expiration of one year from the date that Participants are given
written notice of the such amendment or termination. Upon a Change of Control or
any Potential Change of Control, if the Program is terminated, modified or
replaced by the Company or any successor in any manner that adversely affects
Participants, payments will be made to Participants under the Program as of such
date as if such Participants had incurred a Termination by the Company other
than for Cause (as set forth in Section 3.3) regardless

 

20



--------------------------------------------------------------------------------

of whether such Participants’ employment with the Company, Prudential and/or any
Prudential Affiliate had, in fact, terminated. If the Program is continued by
the Company or any successor after a Change of Control or any Potential Change
of Control, or is replaced by the Company or any successor to the Company in a
manner that does not adversely affect Participants, no immediate payment of the
benefits described in the preceding sentence will be made unless and until such
Participant’s employment is terminate by the Company, Prudential and/or any
Prudential Affiliate in accordance with the provisions of the Program or, if
more favorable, any successor or replacement program. In the event a Change of
Control occurs during the one-year notice period required with respect to a
termination or amendment that adversely affects Participants, such termination
or amendment shall be rendered void and without effect. The Program Committee
may terminate a Participant’s participation in the Program at any time, provided
that (i) such termination shall not be given effect until the expiration of six
months from the date that the Participant is given notice thereof, and (ii) the
Participant’s participation hereunder may not be terminated after a Change of
Control or a Potential Change of Control (even if notice of termination had been
given prior to the occurrence of any such event).

 

6.3 No Contract Of Employment. The existence of this Program, as in effect at
any time or from time to time, shall not be deemed to constitute a contract of
employment between the Company or any Prudential Affiliate and any employee or
Participant, nor shall it constitute a right to remain in the employ of the
Company or any Prudential Affiliate. Employment with the Company or any
Prudential Affiliate is employment-at-will and either party may terminate the
Participant’s employment at any time, for any reason, with or without cause or
notice.

 

6.4 Limitation On Liability. The liability of the Company or any Prudential
Affiliate under this Program is limited to the obligations expressly set forth
in the Program, and no term or provision of this Program may be construed to
impose any further or additional duties, obligations, or costs on the Company,
any Prudential Affiliate or the Program Committee not expressly set forth in the
Program.

 

6.5 Exclusivity Of Benefits. Except as otherwise expressly provided herein with
respect to a termination occurring prior to a Change of Control but after a
Potential Change of Control, a Participant who receives benefits under this
Program shall not be entitled to any severance benefits under any other
severance plan, program, or arrangement (including, without limitation, (a) the
Prudential Severance Plan, the Prudential Severance Plan for Executives and the
Prudential Severance Plan for Senior Executives or (b) any employment contract
to which the Participant and the Company are parties) sponsored or adopted by
the Company.

 

21



--------------------------------------------------------------------------------

6.6 Impact on Other Benefits. Amounts paid under the Program shall not be
included in a Participant’s compensation for purposes of calculating benefits
under any other plan, program or arrangement sponsored by the Company or a
Participating Company, unless such plan, program or arrangement expressly
provides that amounts paid under the Plan shall be included.

 

6.7 Taxes. The Company or the appropriate Prudential Affiliate shall have the
right to deduct from all payments any federal, state, or local taxes or other
obligations required by law to be withheld with respect to such payments.

 

6.8 Third Parties. Nothing express or implied in this Program is intended or may
be construed to give any person other than eligible Participants any rights or
remedies under this Program.

 

6.9 Captions. The headings and captions appearing herein are inserted only as a
matter of convenience. They do not define, limit, construe, or describe the
scope or intent of the provisions of the Program.

 

6.10 Choice Of Law. Except to the extent that they may be preempted by the
operation of Federal law, this Program shall be governed by the laws of the
State of New Jersey, other than the provisions thereof relating to conflict of
laws.

 

6.11 No Limitations On Corporate Actions. Except to the extent expressly
provided in Section 6.2, nothing contained in this Program shall be construed to
prevent the Company, or any Prudential Affiliate, from taking any corporate
action which is deemed by it to be appropriate, or in its best interest, whether
or not such action would have an adverse effect on this Program. No employee,
beneficiary, or other person, shall have any claim against the Company or any
Prudential Affiliate as a result of any such action.

 

6.12 Non-Alienation Provision. Subject to the provisions of applicable law, no
interest of any person or entity in any benefit under the Program shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
benefit be taken, either voluntarily or involuntarily, for the satisfaction of
the debts of, or other obligations or claims against, such person or entity,
including (but not limited to) claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.

 

6.13 Successors. All obligations of the Company and any Prudential Affiliate
under the Program shall be binding upon and inure to the benefit of any
successor to the Company or such Prudential Affiliate, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, demutualization or otherwise.

 

22